Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant: o Filed by a Party other than the Registrant: X Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement X Definitive Additional Materials o Soliciting Material Under Rule 14a-12 CROWN CRAFTS, INC. (Name of Registrant as Specified in its Charter) WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P. WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P. I WYNNEFIELD SMALL CAP VALUE OFFSHORE FUND, LTD. WYNNEFIELD CAPITAL MANAGEMENT, LLC WYNNEFIELD CAPITAL, INC. CHANNEL PARTNERSHIP II, L.P. WYNNEFIELD CAPITAL, INC. PROFIT SHARING & MONEY PURCHASE PLAN NELSON OBUS JOSHUA H. LANDES JON C. BIRO MELVIN L. KEATING (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) X No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT: Eric Berman | 212-521-4894 Donald C Cutler | 212-521-4840 of Kekst and Company WYNNEFIELD GROUP URGES CROWN CRAFTS STOCKHOLDERS TO ELECT TWO DIRECTORS TO BOARD - Issues Letter to Stockholders Urging Vote on the GOLD Card for Change - NEW YORK, NY, July 19, 2010  The Wynnefield Group, the largest stockholder in Crown Crafts, Inc. (NASDAQ: CRWS), today sent the following letter to Crown Crafts stockholders in connection with the Companys August 10, 2010 annual meeting of stockholders: WYNNEFIELD GROUP , SUITE 509 NEW YORK, NY 10123 July 19, 2010 VOTE THE ENCLOSED GOLD PROXY CARD TODAY! Dear Fellow Crown Crafts Stockholder: We are writing to urge you to take action to protect your investment in Crown Crafts stock from a management-endorsed Board majority who seems more interested in protecting the status quo than growing the value of your investment. We are the Wynnefield Group, Crown Crafts largest stockholder , owning 1,573,573 shares or approximately 17% of the Companys outstanding shares. As Crown Crafts stockholders for more than 14 years, we have had enough . We are nominating two highly qualified independent directors, Jon C. Biro and Melvin L. Keating , to the Companys Board of Directors. Although they will only constitute a minority of the Board, our Nominees are committed to working constructively to design and implement both a strategic plan and the corporate governance changes necessary to increase value for all stockholders . Vote the GOLD proxy card for nominees who will work to enhance value for all stockholders and not merely serve the interests of management and the management-endorsed Board majority. THE CURRENT BOARD AND MANAGEMENT ARE RUNNING THE COMPANY FOR THEIR OWN BENEFITTO THE DETRIMENT OF STOCKHOLDERS While the Board awards itself and management with lavish compensation and severance arrangements, Crown Crafts stock has underperformed . The Company faces pressing business and governance issues which the management-endorsed Board majority has failed to address. Unless you act, we believe stockholders face potentially even more lost value . Current Board Maintains Status Quo to Benefit Itself and Management . We believe the current management-endorsed Board majority has failed to effectively oversee management , while instead supporting managements self-serving agenda of maintaining the status quo . This Board has neither publicly disclosed the results of a strategic review nor has it implemented any strategic plan which has resulted in growing stockholder value.
